AMENDMENT
TO
EMPLOYMENT AGREEMENT


This Amendment to Employment Agreement (the “Amendment”) is made and entered
into as of June 6, 2011, by and between Measurement Specialties, Inc., a New
Jersey corporation (the “Company”) and Frank Guidone (the “Executive”).


WHEREAS, the parties desire to amend the Employment Agreement dated
November 7, 2007 (the “Employment Agreement”), to modify the severance
provisions.


NOW, THEREFORE, the Company and the Executive, each intending to be legally
bound hereby, do mutually covenant and agree as follows:


1.           Section 9(c)(i) of the Employment Agreement is amended and restated
to read as follows (revisions are italicized):


(c) Termination by the Company Without Cause or by Executive for Good Reason.
(i) The Company may terminate the employment of Executive without Cause, and
Executive may terminate his employment for Good Reason. Upon a termination of
Executive’s employment without Cause or for Good Reason, Executive shall be
entitled to receive from the Company, within thirty (30) days after the date of
termination, provided that, the payment described in (B) shall only be made if
the Executive has signed a release of claims for the benefit of the Company, in
the form prescribed by the Company, and it has become irrevocable before the
30th day after the date of termination, a lump sum payment consisting of (A) the
amount of Executive’s Salary accrued through the date of termination and unpaid,
together with the amount of any earned but unpaid bonus, (B) an additional
amount equal to 150% of Executive’s Annual Salary as in effect at the date of
termination, and (C) the amount of any outstanding business expenses that were
incurred by Executive prior to the date of termination but not reimbursed as of
such date.  The Company shall also pay to Executive a pro-rata portion of the
accrued annual bonus for the fiscal year of termination, the amount of which
will be the amount determined by the Board of Directors of the Company based on
actual performance, multiplied by a fraction, the numerator of which is the
number of days during the fiscal year of Executive’s termination before the date
of termination, and the denominator of which is three hundred sixty-five (365),
to be paid as soon as practicable after determination of the annual bonus
consistent with the Company’s normal bonus determination practices but not later
than the 15th  day of the third month following the end of the Company’s fiscal
year to which the bonus relates.  In addition, the installment of the Option
otherwise vesting as of the end of the fiscal year in which the termination of
Executive’s employment occurs shall instead be deemed to have vested pro rata,
as and to the extent provided in the Option Agreement. Unless otherwise
determined by the Board or set forth in the Option Agreement, all portions of
the Option that remain unvested at the date of termination of Executive’s
employment shall be forfeited by Executive, except as expressly set forth above.


IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first above written.


MEASUREMENT SPECIALTIES, INC.




/s/ Frank Guidone
By:  Frank Guidone


 
 

--------------------------------------------------------------------------------

 